Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM AND CONTROL METHOD OF FUEL CELL SYSTEM

Examiner: Adam Arciero	SN: 16/736,033	Art Unit: 1727          November 9, 2021 

DETAILED ACTION
The Application filed on January 07, 2021 has been received.  Applicant’s Response to Restriction filed on October 21, 2012 has been received.  Claims 1-20 are currently pending and have been fully considered.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 21, 2021 is acknowledged.  Accordingly, claims 12-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2012/0141891 A1).
As to Claims 1, 7, 9, Kwon et al. discloses a fuel cell system, comprising: a fuel cell 20; a first injector 14; a second injector 16; an ejector mechanism 16 connected to each injector and through which the fuel gas injector from each injector passes; a supply passage configured to supply the fuel gas passing through the ejector to the fuel cell; and a circulation passage 23 configured to return the fuel gas discharged from the fuel cell to the ejector (Fig. 1). Kwon et al. discloses wherein the injectors are used to precisely control the flow rate of hydrogen (paragraph [0050]). Therefore, the second injector is intrinsically configured to inject the fuel gas at a larger flow rate than the first injector, given that the structure of the prior arts and the claims are the same.  See MPEP 2112.
As to Claims 2, 5-6 and 11, Kwon et al. discloses wherein the fuel cell system comprises a controller to control the system for supplying hydrogen (paragraph [0018]). The controller is intrinsically capable of performing the claimed functions given that the structure of the fuel cell system of the prior art and the claimed invention are the same.  See MPEP 2112.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2012/0141891 A1) in view of Senner et al. (US 2009/0155641 A1) and Ohgami et al. (US 2014/0080018 A1).
As to Claims 3-4 and 10, Kwon et al. does not specifically disclose a gas-liquid separator having the claimed discharge passage and valve.
66 provided in a circulation passage 64, and comprising a discharge passage and valve 62 for discharging water (Fig. 2 and paragraph [0020]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kwon et al. to comprise the claimed gas-liquid separator and discharge passage/valve because Senner et al. teaches that water can be effectively removed from the fuel cell system (paragraph [0020]). Senner et al. does not specifically disclose wherein the controller is configured to control the discharge valve.
However, Ohgami et al. teaches of a fuel cell system comprising a discharge valve 72 that is controlled by a controller 18 (paragraph [0066]-[0068]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to control the discharge valve of modified Kwon et al. via a controller because Ohgami et al. teaches that the performance of discharging water is improved (paragraph [0073]). The controller of modified Kwon et al. is intrinsically capable of performing the claimed functions given that the structure of the prior arts and the claimed invention are the same.  See MPEP 2112.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2012/0141891 A1) in view of Saito et al. (US 2002/0022171 A1).
As to Claim 8, Kwon et al. does not specifically disclose the claimed second ejector and circulation passage with the branches.
40; a second ejector 50 that is downstream of the first ejector; and a circulation passage that comprises a first branch returning to ejector 40 and a branch that branches off of the first branch and returns to the second ejector 50 (Fig. 1). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kwon et al. to comprise the claimed ejectors and circulation passage because Saito et al. teaches that a fuel supply system capable of supplying a necessary amount of fuel while ensuring predetermined stoichiometric characteristics over a wide range of flow rates can be provided (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727